Acknowledgement
This Notice of Allowance is in response to amendments filed 4/12/2022.
Reasons for Allowance
Claims 1, 4-7, 10-13, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 7, and 13, the closest prior art of record, Matsuyama et al. (WO 2016/129708 A1) and Izumikawa (US 11,142,883 B2), taken alone or in combination, does not teach the claimed work vehicle, method, and control system for a work vehicle including a work implement, the control system comprising: 
an operating device configured to output an operation signal indicative of an operation by an operator; 
a sensor configured to output a work implement position signal indicative of a position of the work implement; and 
a controller in communication with the operating device, the controller being configured to 
determine a target profile of a terrain to be worked on, 
generate a command signal to operate the work implement according to the target profile, 
receive the operation signal from the operating device and the work implement position signal from the sensor, 
determine an operation of the work implement based on the operation signal, 
acquire a displacement amount of the work implement in a vertical direction according to the operation by the operator, and 
correct the target profile by displacing the target profile in the vertical direction by the displacement amount when the operation of the work implement is performed.
Specifically, Matsuyama et al. discloses a similar control system for a work vehicle including a work implement (see Figures 1 and 3), the control system comprising an operating device configured to output an operation signal indicative of an operation by an operator (see ¶0049, ¶0028), a sensor configured to output a work implement position signal indicative of a position of the work implement (see ¶0033, regarding sensor 66 detects bucket operation amount MT), and a controller in communication with the operating device (see ¶0067-0068), the controller being configured to determine a target profile of a terrain to be worked on (see ¶0051), generate a command signal to operate the work implement according to the target profile (see ¶0057), receive the operation signal from the operating device (see ¶0095, ¶0099) and the work implement position signal from the sensor (see ¶0038), and determine an operation of the work implement based on the operation signal (see ¶0099). While Matsuyama et al. discloses correcting the target profile by displacing the target profile in a vertical direction when the operation of the work implement is performed (see ¶0104, regarding the change of offset terrain 43lv to target construction terrain 43I based on the angle of the bucket), Matsuyama et al. does not disclose acquiring a displacement amount of the work implement in a vertical direction according to the operation by the operator, and correcting the target profile by displacing the target profile in the vertical direction by the displacement amount when the operation of the work implement is performed, as claimed.
Upon further search and consideration, Izumikawa has been identified as relevant prior art. Specifically, Izumikawa discloses a similar control system for a work vehicle including a work implement (see Figures 1 and 3), the control system comprising an operating device configured to output an operation signal indicative of an operation by an operator (see col. 3, lines 56-67), a sensor configured to output a work implement position signal indicative of a position of the work implement (see col. 2, lines 43-50), and a controller in communication with the operating device (see col. 3, lines 20-23), the controller being configured to determine a target profile (i.e. target work surface TP) of a terrain to be worked on (see col. 10, line 61-col. 11, line 11), generate a command signal to operate the work implement according to the target profile (see col. 11, lines 12-13, where guidance mode occurs automatically, as described in col. 20, lines 34-41), receive the operation signal from the operating device and the work implement position signal from the sensor (see col. 9, line 43-col. 10, line 12, with respect to measurement mode performed in Figure 5, where the operator input of the operating levers 26R, 26L and output of the posture sensor are received), and determine an operation of the work implement based on the operation signal (see col. 9, line 43-col. 10, line 12, regarding the calculation of the position of the tooth tip of bucket 6 as coordinates of first point P1 and second point P2 in response to the operator operating levers 26R, 26L). While Izumikawa further discloses that the target profile is based on a displacement amount of the work implement in a vertical direction according to the operation by the operator (see col. 10, line 61-col. 11, line 11, with respect to Figure 6), Izumikawa does not disclose acquiring a displacement amount of the work implement in a vertical direction according to the operation by the operator, and correcting the target profile by displacing the target profile in the vertical direction by the displacement amount when the operation of the work implement is performed, as claimed.
Other relevant prior art listed in the PTO-892 form, e.g., Edara et al. (US 2014/0180547 A1), Sahm et al. (US 2005/0046599 A1), Taylor et al. (US 2012/0136508 A1), discloses systems in which correction of a target profile is a predefined amount and not by displacing the target profile in the vertical direction by the displacement amount when the operation of the work implement is performed, in light of the overall claim. No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
With respect to claims 6, 12, and 17, the closest prior art of record, Matsuyama et al. (WO 2016/129708 A1) and Edara et al. (US 2014/0180547 A1), taken alone or in combination, does not teach the claimed work vehicle, method, and control system for a work vehicle including a work implement, the control system comprising: 
an operating device configured to output an operation signal indicative of an operation by an operator, and 
a controller in communication with the operating device, the controller being configured to 
determine a target profile of a terrain to be worked on, 
generate a command signal to operate the work implement according to the target profile, 
receive the operation signal from the operating device, 
determine an operation of the work implement based on the operation signal, 
acquire current position data indicative of a current position of the work vehicle, 
acquire a movement amount of the work vehicle based on the current position data, and 
correct the target profile according to the operation by the operator when the operation of the work implement is performed and a predetermined determination condition is satisfied, 
the determination condition including that the movement amount of the work vehicle is at least equal to a predetermined distance.
Specifically, Matsuyama et al. discloses a similar control system for a work vehicle including a work implement (see Figures 1 and 3), the control system comprising an operating device configured to output an operation signal indicative of an operation by an operator (see ¶0049, ¶0028), and a controller in communication with the operating device (see ¶0067-0068), the controller being configured to determine a target profile of a terrain to be worked on (see ¶0051), generate a command signal to operate the work implement according to the target profile (see ¶0057), receive the operation signal from the operating device (see ¶0095, ¶0099), and determine an operation of the work implement based on the operation signal (see ¶0099). While Matsuyama et al. discloses correcting the target profile by displacing the target profile in a vertical direction when the operation of the work implement is performed (see ¶0104, regarding the change of offset terrain 43lv to target construction terrain 43I based on the angle of the bucket), Matsuyama et al. does not disclose acquiring current position data indicative of a current position of the work vehicle, acquiring a movement amount of the work vehicle based on the current position data, and correcting the target profile according to the operation by the operator when the operation of the work implement is performed and a predetermined determination condition is satisfied, as claimed.
As discussed in the allowable subject matter in the Office Action mailed 2/18/2022, the “current position of the work vehicle” is interpreted under the broadest reasonable interpretation consistent with the specification, such that the current position would not reasonably pertain to the position of the work implement (i.e. bucket). Edara et al. discloses a work vehicle that corrects a target profile as the work vehicle travels over the work surface (see ¶0028, with respect to Figure 3; ¶0055-0059, with respect to Figure 5); however, Edara et al. performs this process automatically and does not take into consideration operation by the operator. No reasonable combination of prior art can be made to teach this claimed feature. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/					/RUSSELL FREJD/
Examiner, Art Unit 3661					Primary Examiner, Art Unit 3661